Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 1 of 10




                                                         9/9/2021
         Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 2 of 10




accessible to individuals with disabilities in violation of Title III of the Americans with Disabilities

Act of 1990 ("ADA"), the New York State Human Rights Law (the "NYSHRL"), the New York

State Civil Rights Law (the "NYSCRL"), and the New York City Human Rights Law (the

"NYCHRL").

        3.      Defendant expressly denies that the Websites violate any federal, state or local law,

including the ADA, the NYSHRL, the NYSCRL, and the NYCHRL, that this Coutt is a proper

venue, and any other wrongdoing or liability whatsoever. By ent1y into this Consent Decree,

Defendant does not admit any wrongdoing.

        4.      This Consent Decree resolves, settles, and compromises all issues between the

Parties in the Action.

        5.      This Consent Decree is entered into by Plaintiff, individually, but is intended by

the parties to inure to the benefit of vision impaired individuals.

                                           JURISDICTION

        6.      Plaintiff alleges that Defendant is a private entity that owns and/or operates the

Websites which are available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiff contends that the Websites are a service, privilege,

or advantage of a place of public accommodation subject to Title III of the ADA. 42 U.S.C.

 §12181(7); 12182(a). Defendant denies that the Websites are a public accommodation or that it or

they are a place of public accommodation or otherwise subject to Title III of the ADA, the

NYSHRL, the NYSCRL, and/or NYCHRL.

         7.     This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

 § 12188. The Pmties agree that for purposes of the Action and this Consent Decree venue is

 appropriate.


                                                    2
Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 3 of 10
Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 4 of 10
Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 5 of 10
Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 6 of 10
Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 7 of 10
         Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 8 of 10




                                                  77 Water Street, Suite 2100
                                                  New York, NY 10005
                                                  Email: Peter.Shapiro@l�isbrisbois.co_i:n
                                                  Tel: 212.232.1322


                            ENFORCEMENT AND OTHER PROVISIONS

         18.        The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the State of New York and the Federal Rules of Civil Procedure.

         19.        If any provision of this Consent Decree is determined to be invalid, unenforceable,

or othe1wise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all ofwhich shall remain valid and enforceable to the fullest

extent permitted by applicable law.

          PERSONS BOUND AND INTENDED TIDRD-PARTY BENEFICIARIES

         20.        The signatories represent that they have the authority to bind the respective paities,

Plaintiff and Defendant to this Consent Decree.

                                CONSENT DECREE HAS BEEN READ

         21.        This Consent Decree has been carefully read by each of the Pa11ies, and its contents

are known and understood by each of the Parties. This Consent Decree is signed freely by each

party executing it. The Parties each had an opportunity to consult with their counsel prior to

executing the Consent Decree.



                                                           PLAINTIFF

Dated:          /;;i..�/;;z 1
               X"                                          u��/L�

                                                       8
     Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 9 of 10




                                         DEHESD=T\

                                         
                                                             
                                         \}v5          
                                                           cde
                                                                    f

=WWXV_FD>Z\VHVXR?SDAVS\ES\6
                                         WQ=OS\OIHZQ>`bEXZ

                                         @8      
                                                   DmZzmvsG
                                                   ZL=PFDQ=aJXV^WWB
                                                   !,LmtC "Z~v,&-
                                                   ZpmumvUvb#.1+
                                                   {mqsmy;x'(mr
                                                   \v53$/+0+3%)2

                                         DEHESD>U]ZQ=`bEXZ
         41)&                          @9Wvv\Z{m}
Dmvs7 ghijkihl
                                                 Wvv\Z{m}E
                                                 QE`NZ@YNZ@VNZ@NZK=>XD
                                                 ZRN\MQQW
                                                 //`mvZvvZv)# 
                                                 SvbSb& -
                                                 Wvw[|m<vnop
                                                 \v:)!))+)%+)*




                                    4
      Case 1:21-cv-05617-KHP Document 14 Filed 09/09/21 Page 10 of 10




Date: September 9, 2021
